            Case 1:19-cv-00833-CRC Document 1 Filed 03/25/19 Page 1 of 12



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
__________________________________________
SERVICE EMPLOYEES INTERNATIONAL               )
UNION NATIONAL INDUSTRY                       )
PENSION FUND,                                 )
1800 Massachusetts Ave, Suite 301             )
Washington, D.C. 20036,                       )
                                              )
and                                           )
                                              )
STEPHEN ALBRECHT, RODERICK S. BASHIR, )
EMANUEL PASTREICH, DAVID HUERTA,              ) Case No: 1:19-cv-833
APRIL VERRETT, EDWARD J. MANKO,               )
CHRISTOPHER B. BOUVIER, INGA CRAREY, )
THOMAS LAMARTINA, JOHN J. SHERIDAN, )
KEVIN MCGARR, AND FRANK A. MAXSON, )
TRUSTEES OF THE SERVICE EMPLOYEES             )
INTERNATIONAL UNION NATIONAL                  )  Additional Required Service under
INDUSTRY PENSION FUND,                        )  29 U.S.C. § 1132(h) to:
1800 Massachusetts Ave, Suite 301             )
Washington, D.C. 20036,                       )  U.S. Department of Labor
                                              )  Attn: Assistant Solicitor
                                  Plaintiffs, )    for Plan Benefits Security
                                              )  200 Constitution Ave., N.W.
v.                                            )  Washington, DC 20210
                                              )
BAYVILLE HEALTHCARE, LLC d/b/a                )  U.S. Department of Treasury
CRYSTAL LAKE REHABILITATION AND               )  Attn: Secretary of the Treasury
HEALTHCARE CENTER d/b/a                       )  1500 Pennsylvania Avenue, NW
CRYSTAL LAKE                                  )  Washington, D.C. 20220
395 Lakeside Boulevard                        )
Bayville, NJ 08721                            )
                                  Defendant.  )
__________________________________________)


  COMPLAINT UNDER ERISA FOR DELINQUENT CONTRIBUTIONS, INTEREST,
   LIQUIDATED DAMAGES, REMITTANCE REPORTS, ATTORNEY’S FEES AND
                             COSTS

                             Introduction, Jurisdiction and Venue

       1.       This is a civil action brought by an employee benefit plan, and by the Trustees of

an employee benefit plan, pursuant to Sections 502(a)(3), (d)(1), (g)(2) and 515 of the Employee
             Case 1:19-cv-00833-CRC Document 1 Filed 03/25/19 Page 2 of 12



Retirement Income Security Act of 1974, as amended (“ERISA”), 29 U.S.C. §§ 1132(a)(3),

(d)(1), (g)(2) and 1145 and Section 301(a) of the Labor Management Relations Act of 1947, as

amended (“LMRA”), 29 U.S.C. § 185(a), to collect unpaid collectively bargained contributions,

interest, liquidated damages, supplemental contributions, remittance reports, and attorneys’ fees

and costs owed by the Defendant.

        2.       Jurisdiction is conferred upon this Court by Sections 502(e) and (f) of ERISA, 29

U.S.C. §§ 1132(e) and (f), and Section 301(c) of the LMRA, 29 U.S.C. § 185(c). Jurisdiction

also lies under 28 U.S.C. § 1331.

        3.       Venue is proper under Section 502(e)(2) of ERISA, 29 U.S.C. § 1132(e)(2), as the

Service Employees International Union National Industry Pension Fund is administered in this

District.

        4.       Pursuant to Section 502(h) of ERISA, 29 U.S.C. § 1132(h), a copy of this

complaint will be served upon the Secretary of Labor and the Secretary of the Treasury by

certified mail on or about the date of filing.

                                                 Parties

        5.       Plaintiff Service Employees International Union National Industry Pension Fund

(“SEIU Pension Fund,” “Pension Fund” or “Fund”) is an employee pension benefit plan within

the meaning of Sections 3(2), (3) of ERISA, 29 U.S.C. §§ 1002(2), (3), and a multiemployer plan

within the meaning of Section 3(37)(A) of ERISA, 29 U.S.C. § 1002(37)(A), established and

maintained for the purpose of providing pension benefits to eligible employees. The SEIU

Pension Fund is, and at all times material herein has been, a jointly administered trust fund

established pursuant to Section 302(c)(5) of the LMRA, 29 U.S.C. § 186(c)(5). The SEIU

Pension Fund is administered at 1800 Massachusetts Avenue NW, Suite 301, Washington, DC


                                                   2
              Case 1:19-cv-00833-CRC Document 1 Filed 03/25/19 Page 3 of 12



20036.

         6.       Plaintiff Trustees of the SEIU Pension Fund, Stephen Albrecht, Roderick S.

Bashir, Emanuel Pastreich, April Verrett, David Huerta, Edward J. Manko, Christopher B.

Bouvier, Inga Crarey, Thomas LaMartina, John J. Sheridan, Kevin McGarr, and Frank A.

Maxson are the duly authorized Trustees of the SEIU Pension Fund whose duty it is to

administer the SEIU Pension Fund for the benefit of the participants and beneficiaries of the

SEIU Pension Fund. Plaintiff Trustees are fiduciaries within the meaning of Section 3(21)(A) of

ERISA, 29 U.S.C. § 1002(21)(A), and are authorized and empowered to maintain this action.

         7.       Defendant Bayville Healthcare, LLC d/b/a Crystal Lake Rehabilitation and

Healthcare Center d/b/a/ Crystal Lake (“Bayville”) is an “employer in an industry affecting

commerce” as defined in Sections 3(5), (9), (11), and (12) of ERISA, 29 U.S.C. §§ 1002(5), (9),

(11), and (12), and Section 2(2), (6), and (7) of the LMRA, 29 U.S.C. §§ 152(2), (6), and (7).

         8.       Upon information and belief, Defendant Bayville is a limited liability company

incorporated in the state of New Jersey, with a mailing address of 395 Lakeside Boulevard,

Bayville, NJ 08721.

                                      Factual Background

         9.       At all relevant times, 1199 Service Employees International Union, United

Healthcare Workers East, NJ Region (“Union”) has been the exclusive bargaining representative

for all full-time and regular part-time Nurse Aides, Orderlies, Licensed Practical Nurses,

Registered Nurses, Cooks, Dietary Aides, Housekeeping, Porters, Maintenance, and Elevator

Operators employed by Defendant.

         10.      Bayville was a party to a Collective Bargaining Agreement (“CBA” or

“Agreement”) establishing the terms and conditions of employment for all full-time and regular


                                                 3
         Case 1:19-cv-00833-CRC Document 1 Filed 03/25/19 Page 4 of 12



part-time Nurse Aides, Orderlies, Licensed Practical Nurses, Registered Nurses, Cooks, Dietary

Aides, Housekeeping, Porters, Maintenance, and Elevator Operators employed by Defendant that

was effective for an initial term of March 13, 2008 through February 28, 2013 (“2008 CBA”). A

true, correct and complete copy of the 2008 CBA is attached as Plaintiffs’ Exhibit 1.

       11.     Pursuant to a November 7, 2012 arbitration award (“Morris Tuchman Award”),

the 2008 CBA was amended and extended to remain effect through June 30, 2016. A true,

correct and complete copy of the Morris Tuchman Award is attached as Plaintiffs’ Exhibit 2.

       12.     Thereafter, Bayville signed a Memorandum of Agreement (“MOA”) further

agreeing to be bound to the 2008 CBA, as amended by the Morris Tuchman Award, through

June 30, 2016. A true, correct and complete copy of the MOA is attached as Plaintiffs’ Exhibit

3.

       13.     Upon information and belief, the CBA expired on June 30, 2016 and Bayville and

the Union have yet to negotiate a successor Collective Bargaining Agreement.

       14.     The CBA states that Bayville is obligated to remit monthly contributions and

remittance reports to the SEIU Pension Fund on behalf of all employees covered by the

Agreement. Ex. 1 at 25; Ex. 2 at 19, 22. Monthly contributions are due in an amount equal to

2.5% of the gross earnings of each employee covered by the Agreement. Ex. 2 at 19. The CBA

also states that Bayville is required to pay supplemental contributions to the Fund in accordance

with the Preferred Schedule of the Pension Fund’s Rehabilitation Plan.          Ex. 2 at 19, 22.

Contributions and reports are due to the Fund or before the 15th day of the month following the

month in which work was performed. Ex. 1 at 25-26.

       15.     Pursuant to Section 515 of ERISA, 29 U.S.C. § 1145, employers who are

obligated to make contributions to a multi-employer employee benefit plan must do so in



                                                4
         Case 1:19-cv-00833-CRC Document 1 Filed 03/25/19 Page 5 of 12



accordance with the terms of the applicable collective bargaining agreement.

       16.     Under the terms of the Agreement, and by submitting reports and contributions to

the Fund, Bayville also agreed to be bound by the SEIU Pension Fund’s Agreement and

Declaration of Trust (“Trust Agreement”), and by all resolutions and rules adopted by the

Trustees pursuant to the powers delegated to them by the Trust Agreement, “including collection

policies, receipt of which is hereby acknowledged.” Ex. 1 at 26. A true and correct copy of the

Trust Agreement is attached as Plaintiffs’ Exhibit 4. Under the Trust Agreement, Trustees are

empowered to create and enforce a collection policy for the assessment of unpaid and delinquent

contributions. See Ex. 4. Accordingly, and as discussed in the CBA, Defendants are obligated to

remit contributions to the Fund in accordance with the Statement of Policy for Collection of

Delinquent Contributions (“Collections Policy”) adopted by the Trustees. A true and correct

copy of the Collections Policy is attached as Exhibit 5.

       17.     Article 30.3(b) of the CBA and Section 3.1 of the SEIU Pension Fund’s Trust

Agreement provide that Bayville must submit complete remittance reports to the SEIU Pension

Fund with the employer’s contributions. Ex. 1 at 26; Ex. 5, Sec. 3.1. The remittance report must

contain the names of each covered employee and the gross earnings of each covered employee

during the reporting month. Ex. 1 at 26; Ex. 5, Sec. 3.1.

       18.     Section 3.2 of the Trust Agreement and Section 2 of the Collection Policy provide

that an employer delinquent in its contribution obligations to the SEIU Pension Fund and the

subject of a collection lawsuit is liable for interest at the rate of ten percent (10%) per annum,

liquidated damages at the greater of the interest on the delinquent contributions or twenty percent

(20%) of the delinquent contributions after the commencement of legal action, and the Fund’s

attorneys’ fees and costs associated with the collections action. Ex. 4, Sec. 3.2; Ex. 5, Sec. 2.



                                                  5
          Case 1:19-cv-00833-CRC Document 1 Filed 03/25/19 Page 6 of 12



        19.     Pursuant to the Pension Protection Act of 2006, 29 U.S.C. § 1085, et seq.

(“PPA”), the SEIU Pension Fund was determined to be in critical status for the plan years

beginning January 1, 2009, January 1, 2010, January 1, 2011, January 1, 2012, January 1, 2013,

January 1, 2014, January 1, 2015, January 1, 2016, January 1, 2017, and January 1, 2018.

Participating employers in the Fund were notified of this status via letters sent April 30, 2009,

April 30, 2010, April 30, 2011, April 30, 2012, April 30, 2013, April 28, 2014, April 28, 2015,

April 28, 2016, April 28, 2017, and April 28, 2018. Copies of these letters are attached as

Plaintiffs’ Exhibit 6.

        20.     For plans in critical status, the PPA requires that all contributing employers pay to

the plan a surcharge to help correct its financial situation. The amount of the surcharge is equal

to a percentage of the amount an employer is otherwise required to contribute to the plan. For the

SEIU Pension Fund, a five percent (5%) surcharge was applicable in the initial critical year

(2009), and a ten percent (10%) surcharge was applicable in 2010 and for each succeeding plan

year thereafter in which the plan is in critical status, until the bargaining parties agree to a

Collective Bargaining Agreement that implements one of the supplemental contribution

schedules in the Rehabilitation Plan adopted by the SEIU Pension Fund, or the Default Schedule

is imposed on the participating employer. Participating employers were notified of the

Rehabilitation Plan adopted by the SEIU Pension Fund in November 2009. A copy of this letter

is attached as Plaintiffs’ Exhibit 7.

        21.     In accordance with the PPA, Defendant was required to pay supplemental

contributions to the Fund. Specifically, under the express terms of the CBA, Bayville was

required to pay contributions in accordance with the Preferred Schedule of the Rehabilitation

Plan. Ex. 2 at 19, 22; see Ex. 5. Thus, in addition to the contributions due to the Fund under the



                                                  6
          Case 1:19-cv-00833-CRC Document 1 Filed 03/25/19 Page 7 of 12



base terms of the CBA, Defendant was required to pay supplemental contributions in an amount

equal to 27.7% of all contributions otherwise due for the months of July 2012 through June 2013.

Ex. 2 at 19, 22.       Effective July 1, 2013, Defendant was required to pay supplemental

contributions in an amount equal to 37.6% of all contributions otherwise due. Id. Effective July

1, 2014, Defendant was required to pay supplemental contributions in an amount equal to 48.3%

of all contributions otherwise due. Id. Effective July 1, 2015, Defendant was required to pay

supplemental contributions in an amount equal to 59.8% of all contributions otherwise due.

        22.     Under the Multiemployer Pension Reform Act of 2014 (“MPRA”), participating

employers are required to continue paying supplemental contributions in accordance with the

schedule implemented in a Collective Bargaining Agreement that expired when the plan was in

critical status if the parties fail to negotiate a successor contract that conforms to the

rehabilitation plan within 180 days of the expiration of the parties’ prior agreement. 29 U.S.C. §

1085(e)(3)(C)(ii), (iii).

        23.     Bayville and the Union failed to negotiate any successor agreement after the CBA

expired on June 30, 2016 when the Fund was in critical status. See Ex. 4. Thus, Bayville was

required to continue paying supplemental contributions in accordance with Preferred Schedule of

the Rehabilitation Plan effective December 27, 2016, 180 days after the expiration of the CBA.

Specifically, and in addition to the contributions due to the Fund under the base terms of the

CBA, Defendant was required to pay supplemental contributions in an amount equal to 72.1% of

all contributions otherwise due for the months of January 2017 through June 2017. Effective

July 1, 2017, Defendant was required to pay supplemental contributions in an amount equal to

85.5% of all contributions otherwise due. Effective July 1, 2018, Defendant was required to pay

supplemental contributions in an amount equal to 99.9% of all contributions otherwise due.



                                                7
          Case 1:19-cv-00833-CRC Document 1 Filed 03/25/19 Page 8 of 12



        24.     Any failure to make a supplemental contribution payment shall be treated as a

delinquent contribution under Section 515 and shall be enforceable as such. 29 U.S.C. §§

1085(c)(7), (e)(3), (e)(7).

        25.     During the period of July 2016 through January 2019 and continuing to the

present, Defendant has failed to remit certain contractually and statutorily required reports and

contributions, has late paid certain contractually and statutorily contributions, and has failed to

pay certain resulting interest charges, liquidated damages due to the SEIU Pension Fund.

Bayville also failed to submit any report or contribution for the months of September 2017, and

November 2018 through February 2019.

        26.     By reason of the filing of this Complaint, Defendant is also liable for the Fund’s

attorneys’ fees and costs under the Fund’s Collections Policy and ERISA Section 502(g)(2). Ex.

5; 29 U.S.C. 1132(g)(2).

        27.     Prior to commencing this lawsuit, the Fund sent several letters and attempted to

directly contact Defendant in an attempt to collect the outstanding contributions, interest,

liquidated damages, and remittance reports due to the Fund. Defendant has failed or refused to

remit the owed amounts. There is little prospect that, lacking judicial compulsion, Defendant

will satisfy its obligations to the Fund and remit the outstanding reports, contributions, interest,

or liquidated damages.

                                            COUNT I

        28.     Plaintiff’s reallege and incorporate paragraphs 1 through 27.

        29.     This claim arises under Sections 502(a)(3) and 515 of ERISA, 29 U.S.C. §§

1332(a)(3) and 1145, and Section 301 of the LMRA, 29 U.S.C. § 185.

        30.     Defendant is obligated, under the terms of the Collective Bargaining Agreement,



                                                 8
         Case 1:19-cv-00833-CRC Document 1 Filed 03/25/19 Page 9 of 12



to provide remittance reports and contributions to the SEIU Pension Fund on behalf of the

Defendant’s employees, and pay interest and liquidated damages charged for unpaid or late paid

contributions. The Defendant has failed to remit certain reports, contributions, and resulting

interest and liquidated damages due for the period of July 2016 through February 2019 and

continuing to the present.

       31.     For the periods of July 2016 through August 2017 and October 2017 through

October 2018, Defendant owes the SEIU Pension Fund $49,700.12 in unpaid contributions,

$6,565.25 in interest for unpaid and late paid contributions, and $9,940.03 in liquidated damages

for unpaid and late paid contributions.

       32.     Defendant has also failed to submit any remittance report or contributions for the

months of September 2017, November 2018, December 2018, January 2019, and February 2019.

As a result, Defendants also owe unpaid contributions, interest, and liquidated damages for these

delinquent months in an amount to be calculated by the Pension Fund once the Fund receives the

outstanding remittance reports.

       33.     Under Section 502(g) of ERISA, 29 U.S.C. § 1132(g), as well as the express

terms of the CBA, Plaintiffs are entitled to recover all costs of this action from Defendant,

including reasonable attorneys’ fees and court costs.

       34.     Defendant’s continued failure to pay the amounts due have caused irreparable

harm to the plan participants in the form of loss of earnings and expenses of the Pension Fund,

endangered the eligibility of covered members’ pension benefits, and other harm. Defendant’s

failure and refusal to comply with its obligations creates an atmosphere in the industry that

encourages other employers to do the same.

       WHEREFORE, Plaintiffs respectfully request that the Court:



                                                9
        Case 1:19-cv-00833-CRC Document 1 Filed 03/25/19 Page 10 of 12



      1.      Declare that Defendant violated the CBA by failing to remit the owed reports,

contributions, interest and liquidated damage to the Fund;

      2.      Enter judgment for all outstanding contributions due to the Fund for the period of

July 2016 through the present;

      3.      Order Defendant to remit the delinquent remittance reports for September 2017,

November 2018, December 2018, January 2019, and February 2019;

      4.      Enter judgment for the Fund for interest owed for late paid and unpaid

contributions due in an amount equal to ten percent (10%) per annum;

      5.      Enter judgment for the Fund for liquidated damages owed for late paid and unpaid

contributions due in an amount equal to the greater of the interest due or twenty percent (20%)

of the delinquent contributions;

      6.      Enter judgment for Plaintiffs’ attorneys’ fees and costs, as required by the CBA,

the Trust Agreement and Collections Policy, and Section 502(g) of ERISA;

      7.      Order Defendant to remit reports and contributions to the Fund in accordance with

the collective bargaining agreements, Trust Agreement, Collections Policy, and governing law;

      8.      Retain jurisdiction of this case pending compliance with its Orders; and,

       9.     Grant such relief as the Court may deem appropriate.




                                              10
       Case 1:19-cv-00833-CRC Document 1 Filed 03/25/19 Page 11 of 12




                                   Respectfully submitted,


                                          /s/ Matthew D. Watts
                                   Matthew D. Watts (Bar No. 1030130)
                                   Diana M. Bardes (Bar No. 1010075)
                                   Mooney, Green, Saindon, Murphy & Welch, P.C.
                                   1920 L Street, NW, Suite 400
                                   Washington, D.C. 20036
                                   (202) 783-0010
                                   (202) 783-6088 Facsimile
                                   mwatts@mooneygreen.com
                                   Counsel for the Plaintiffs

Dated: March 25, 2019




                                     11
        Case 1:19-cv-00833-CRC Document 1 Filed 03/25/19 Page 12 of 12



                 CERTIFICATE OF SERVICE UNDER 29 U.S.C. § 1132(h)

I hereby certify that on this 25th day of March, 2019, a true and correct copy of the foregoing
COMPLAINT was served via certified mail on:

       U.S. Department of Labor
       Attn: Assistant Solicitor for Plan Benefits Security
       200 Constitution Ave., N.W.
       Washington, DC 20002

       U.S. Department of Treasury
       Attn: Secretary of the Treasury
       1500 Pennsylvania Avenue, NW
       Washington, D.C. 20220


                                                              /s/ Matthew D. Watts
                                                              Matthew D. Watts




                                                12
